DETAILED ACTION
This office action is in response to application filed on August 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed on August 4, 2021 have been entered.
Claims 1-30 remain cancelled.
Claims 31, 33 and 47-50 have been amended.
Claim 32 has been cancelled.
Claims 31 and 33-50 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6-10), filed on 08/04/2021, with respect to the rejection(s) of claim(s) 31 and 33-50 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Specification
The disclosure is objected to because of the following informalities:
Page 9, par. 2: language “The data representing the 3D-movement of a foot employed in the context of the present invention may next to strides also comprise data representing other movements of the foot (e.g., heel-toe tapping, circling) and/or time segments in which the foot does not move” should read “The data representing the 3D-movement of a foot employed in the context of the present invention may .  
Appropriate correction is required.

Claim Objections
Claim 31 is objected to because of the following informalities: 
Claim language “(a) providing from one or more accelerometers and/or gyroscopes data representing the 3D-movement of a foot …” should read “(a) providing from one or more accelerometers and/or gyroscopes data representing 
Appropriate correction is required.

Claim 33 is objected to because of the following informalities: 
Claim language “… the group consisting of …” should read “… a group consisting of …”
Appropriate correction is required.

Claim 38 is objected to because of the following informalities: 
Claim language “… the group consisting of …” should read “… a group consisting of …”
Appropriate correction is required.

Claim 43 is objected to because of the following informalities: 
Claim language “… by averaging the stride features …” should read “… by averaging 
Appropriate correction is required.

Claim 45 is objected to because of the following informalities: 
Claim language “… for one or more of the clusters …” should read “…  for the one or more 
Appropriate correction is required.

Claim 47 is objected to because of the following informalities: 
Claim language “(a) an input for data from one or more accelerometers and/or gyroscopes representing the 3D-movement of a foot …” should read “(a) an input for 
Claim language “defining one or more clusters on the basis of at least one of the one or more determined stride feature(s)…” should read “defining one or more clusters on the basis of at least one of the one or more determined stride features …”
Appropriate correction is required.

Claim 49 is objected to because of the following informalities: 
Claim language “… mounted to a foot of a subject …” should read “…  mounted to [[a]] the foot of [[a]] the subject …”
Appropriate correction is required.

Claim 50 is objected to because of the following informalities: 
Claim language “(a) provide from one or more accelerometers and/or gyroscopes data representing the 3D-movement of a foot …” should read “(a) provide from one or more accelerometers and/or gyroscopes data representing 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 recites “verifying if enough of said first data segments have been analyzed for defining said one or more clusters with a certain predefined significance” which is unclear as to what the scope of “enough” is in the context of the claim.
The original disclosure does not provide details as what is being interpreted as “enough” but instead merely repeats similar language (see patent application publication at [0113]).
For examination purposes, claim language is interpreted as indicated in the prior art of record (see below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31 and 33-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding claim 31, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Step 2A - Prong One of the test:
the limitation “(b) identifying strides in said data and defining first data segments, wherein each of said first data segments comprises one identified stride or a sequence of consecutive identified strides” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (see patent application publication at [0049]-[0048]). Except for the recitation of the type of data being evaluated (i.e., data representing 3D-movement of a foot of said subject over time at limitation (a)), the claim limitation mainly refers to performing a mental evaluation (or mathematical comparison) of collected data for identification purposes.
the limitation “(c) determining one or more stride features for each of said first data segments” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see patent application publication at [0046]-[0086]). Except for the recitation of the type of data being evaluated (i.e., data representing 3D-movement of a foot of said subject over time at limitation (a)), the claim limitation mainly refers to applying mathematical formulas on the identified to obtain additional information.
the limitation “(d) defining one or more clusters on the basis of at least one stride feature of said one or more stride features, wherein each cluster represents a class of strides” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (see patent application publication at [0103]-[0111]). Except for the recitation of the type of data being evaluated 

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method for analyzing gait of a subject”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)); and
“(a) providing from one or more accelerometers and/or gyroscopes data representing the 3D-movement of a foot of said subject over time, wherein said 3D-movement comprises a plurality of strides of said foot”, which adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) using elements recited at a high level of generality (i.e., one or more accelerometers and/or gyroscopes) (see MPEP 2106.05(g)).  
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., analyzing gait of a subject), which as indicated in the MPEP: “As Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., one or more accelerometers and/or gyroscopes) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible.

Similarly, independent claims 47 and 50 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 31.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 33-46), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 48-49), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33-34, 38, 40, 45 and 47-50 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Eastman (US 20140156215 A1, IDS record), hereinafter ‘Eastman’.
Regarding claim 31. (currently amended) 
Eastman discloses:
A method for analyzing gait of a subject (Fig. 2; [0006], [0008], [0034]: a method for gait analysis using a user’s gait data is presented), said method comprising:
(a) providing from one or more accelerometers and/or gyroscopes data representing the 3D-movement of a foot of said subject over time (Fig. 2, items 202 and 204; [0034]-[0036]: acceleration data is recorded and provided for processing, the acceleration data including acceleration over three coordinates (see Fig. 6, [0075]); additional data such as gyroscope readings are also provided), wherein said 3D-movement comprises a plurality of strides of said foot (Fig. 6, [0075]: sequence data recorded using accelerometer includes a plurality of strides (see also [0027] regarding a stride comprising two steps)); 
(b) identifying strides in said data and defining first data segments (Fig. 2, item 214; [0036], [0038], [0053]: raw data is provided for processing to processing component (Fig. 2, item 206), with the processing including stride extraction, which converts sensor data into arrays of segments of data sequences, each sequence including sensor data corresponding to a particular stride), wherein each of said first data segments comprises one identified stride or a sequence of consecutive identified strides (Fig. 6, [0075]: sequence data includes consecutive strides); 
(c) determining one or more stride features for each of said first data segments (Fig. 2, items 208, 216, 218, 220, 22 and 224; [0039], [0053]: gait metrics are obtained on each of the array of sequences); and 
(d) defining one or more clusters on the basis of at least one stride feature of said one or more stride features, wherein each cluster represents a class of strides ([0093]: gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Regarding claim 33. (currently amended) 
Eastman discloses all the features of claim 32 as described above.
Eastman further discloses:
defining the first data segments comprises determining at least one gait event selected from the group consisting of heel-strike (HS), mid-stance (MS) and toe-off (TO) (Fig. 5A, [0054]-[0055]: each step has a landing (HS) and a push off (TO), with these being identified based on acceleration (see also [0056]-[0074])).  

Regarding claim 34. (previously presented)
Eastman discloses all the features of claim 32 as described above.

each of said first data segments represents at most two consecutive strides (Fig. 6, items 610 and 612; [0054], [0075]: two steps are included in a stride (see applicant’s disclosure (at p. 8 and Fig. 6a) regarding the term stride referring to one gait cycle of the same foot)).  

Regarding claim 38. (previously presented)
Eastman discloses all the features of claim 32 as described above.
Eastman further discloses:
said one or more stride features are selected from the group consisting of stride time, stride length, swing time, stance time, angle course, heel strike angle, toe off angle, clearance course, maximum toe clearance, minimum toe clearance stride velocity, ground turning angle, medio-lateral sway, double support time, heel clearance entropy, mean value, variance, root mean square, minimum, maximum, kurtosis, skewness, dominant frequency, energy in frequency band 0.5 to 3 Hz, energy in frequency band 3 to 8 Hz, energy ratio and signal energy ([0090], [0094]: metrics such as contact time (stance time) and maximum or average (mean value) absolute horizontal and lateral acceleration are determined).  

Regarding claim 40. (previously presented) 
Eastman discloses all the features of claim 32 as described above.
Eastman further discloses:
gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Regarding claim 45. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman further discloses:
determining an average data segment representing a stride or an integer number of strides for one or more of the clusters taking into account several or each of said first data segments per cluster ([0084]: average stride periodicity is extracted from any length of digital data including the entire data set).  

Regarding claim 47. (currently amended) 
Eastman discloses:
A system for analyzing gait of a subject (Fig. 11, [0006]-[0007]: a system for gait analysis using a user’s gait data is presented), said system comprising:
(a) an input for data from one or more accelerometers (Fig. 11, item 1121, [0098]: client computer includes accelerometer) and/or gyroscopes  (Fig. 11, item 1125, [0098]: client computer includes a gyroscope) representing the 3D-movement of a foot of said subject (Fig. 2, items 202 and 204; [0034]-[0036]: acceleration data is recorded and provided for processing, which implies inputting the data to processing component through an input, the acceleration data including acceleration over three coordinates (see Fig. 6, [0075]); additional data such as gyroscope readings are also provided), sequence data recorded using accelerometer includes a plurality of strides (see also [0027] regarding a stride comprising two steps)); and
(b) one or more processing units (Fig. 11, items 1111 and 1141; [0098], [0100]-[0101]: client computer and server computer include CPUs which implement the processing of data) being configured for: 
identifying strides in said data and defining first data segments (Fig. 2, item 214; [0036], [0038], [0053]: raw data is provided for processing to processing component (Fig. 2, item 206), with the processing including stride extraction, which converts sensor data into arrays of segments of data sequences, each sequence including sensor data corresponding to a particular stride), wherein each of said first data segments comprises one identified stride or a sequence of consecutive identified strides (Fig. 6, [0075]: sequence data includes consecutive strides); 
determining one or more stride features for each of said first data segments (Fig. 2, items 208, 216, 218, 220, 22 and 224; [0039], [0053]: gait metrics are obtained on each of the array of sequences); and 
defining one or more clusters on the basis of at least one of the one or more determined stride feature(s), wherein each cluster represents a class of strides ([0093]: gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Regarding claim 48. (currently amended) 
Eastman discloses all the features of claim 47 as described above.

said system further comprises the one or more accelerometers (Fig. 11, item 1121, [0098]: client computer includes accelerometer) and/or gyroscopes (Fig. 11, item 1125, [0098]: client computer includes a gyroscope).

Regarding claim 49. (currently amended) 
Eastman discloses all the features of claim 48 as described above.
Eastman further discloses:
the one or more accelerometers and/or gyroscopes are adapted to be mounted to a foot of a subject or wherein said system further comprises a shoe on which the one or more accelerometers and/or gyroscopes are disposed ([0043]:  the data recording device including the accelerometer is worn on a shoe).  

Regarding claim 50. (currently amended) 
Eastman discloses:
A non-transitory computer program product containing information ([0009]: a computer program product comprising a non-transitory computer readable medium stores instructions to perform a method for gait analysis using a user’s gait data) that when executed is configured to 
(a) provide from one or more accelerometers and/or gyroscopes data representing the 3D-movement of a foot of said subject over time (Fig. 2, items 202 and 204; [0034]-[0036]: acceleration data is recorded and provided for processing, the acceleration data including acceleration over three coordinates (see Fig. 6, [0075]); additional data such as gyroscope readings are also provided), wherein said 3D-movement comprises a plurality of strides of said foot (Fig. 6, [0075]: sequence data recorded using accelerometer includes a plurality of strides (see also [0027] regarding a stride comprising two steps)); 
(b) identify strides in said data and define first data segments (Fig. 2, item 214; [0036], [0038], [0053]: raw data is provided for processing to processing component (Fig. 2, item 206), with the processing including stride extraction, which converts sensor data into arrays of segments of data sequences, each sequence including sensor data corresponding to a particular stride), wherein each of said first data segments comprises one identified stride or a sequence of consecutive identified strides (Fig. 6, [0075]: sequence data includes consecutive strides); 
(c) determine one or more stride features for each of said first data segments (Fig. 2, items 208, 216, 218, 220, 22 and 224; [0039], [0053]: gait metrics are obtained on each of the array of sequences); and 
(d) define one or more clusters on the basis of at least one stride feature of said one or more stride features, wherein each cluster represents a class of strides ([0093]: gait metrics are qualitatively classified in different groups to provide insights of user’s characteristics).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 35-36, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman.
Regarding claim 35. (previously presented)
Eastman discloses all the features of claim 32 as described above.
Eastman does not explicitly disclose:
each of said first data segments comprises exactly two consecutive heel-strike (HS) events and/or exactly two consecutive mid-stance (MS) events.

However, Eastman further teaches:
“A stride 530 comprises two steps. Each step has a landing 526 and push off 528” ([0054]-[0055]: a stride includes two steps, each step having a landing (HS) and a push off (TO); examiner interprets mid-stance event to correspond to time between landing and push off (see Fig. 5A)); and
“Once a sequence of vertical acceleration data is identified as meeting the stride extraction criteria, that sequence is stored. For example, once it is determined that a set of data meets the criteria of bounding box 520 and bounding box 524, discussed above, the sequence of data is stored for that event. The length of the sequence should have enough data to record a complete stride” ([0074]: each sequence must include data corresponding to a complete stride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to incorporate each of said first data segments comprising exactly two consecutive heel-strike (HS) events and/or exactly 

Regarding claim 36. (previously presented)
Eastman discloses all the features of claim 35 as described above.
Eastman does not explicitly disclose:
each of said first data segments further comprises one or two toe-off (TO) events.  

However, Eastman further teaches:
“A stride 530 comprises two steps. Each step has a landing 526 and push off 528” ([0054]-[0055]: a stride includes two steps, each step having a landing (HS) and a push off (TO) (see Fig. 5A)); and
“Once a sequence of vertical acceleration data is identified as meeting the stride extraction criteria, that sequence is stored. For example, once it is determined that a set of data meets the criteria of bounding box 520 and bounding box 524, discussed above, the sequence of data is stored for that event. The length of the sequence should have enough data to record a complete stride” ([0074]: each sequence must include data corresponding to a complete stride).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to incorporate each of said first data segments further comprising one or two toe-off (TO) events, in order to identify 

Regarding claim 44. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman further discloses:
identifying second data segments for several or each of said first data segments within one cluster, wherein each of said second data segments represents a stride or an integer number of strides (Fig. 6, [0075]: sequence data for consecutive strides are identified and recorded for gait analysis (see [0039], [0053] and [0093])).

Eastman does not explicitly disclose:
concatenating the second data segments in order to generate a 3D-movement sequence comprising several consecutive strides.  

However, Eastman further teaches:
“As yet another example, plots of stride times, lateral accelerations and measures of vertical accelerations can be provided, in some cases, with data points for left and right strides differentiated” ([0092]: stride features are displayed with data points for left and right strides being identified (analogous to concatenating data segments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to concatenate the second data segments in order to generate a 3D-movement sequence comprising several consecutive 

Regarding claim 46. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman does not explicitly disclose:
concatenating several of said average data segments of a cluster in order to generate a 3D-movement sequence comprising several consecutive strides.  

However, Eastman further teaches:
“While in the embodiment discussed above, the stride rate is determined from stride sequences, the stride rate may also be determined from other data sets. Provided that the data set to which the transform is applied is long enough, the average stride periodicity can be extracted from any length of digital data including the entire raw sensor data stream or portion thereof” ([0084]: average stride periodicity is extracted from any length of digital data); and
“As yet another example, plots of stride times, lateral accelerations and measures of vertical accelerations can be provided, in some cases, with data points for left and right strides differentiated” ([0092]: stride features are displayed with data points for left and right strides being identified (analogous to concatenating data segments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman to concatenate several of said average data segments of a cluster in order to generate a 3D-movement sequence .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Soehren (US 6522266 B1, IDS record), hereinafter ‘Soehren’.
Regarding claim 37. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman does not disclose:
wherein (b) comprises comparing said data with a predefined data set.  

	Soehren teaches:
“The present invention also includes a method of classifying human motion. In one embodiment, the classified human motion is used in conjunction with motion models specific for the type of motion identified to provide first position estimates. FIG. 6 shows an example of the method of classifying human motion. At 600, one or more motion signals are sensed. In one example, the motion signals are sensed from inertial gyroscopes and accelerometers. At 610, the motion signals are then compared to stored motion data. In one embodiment, the stored motion data includes predetermined maps of classified human motion. The classes of human motion that can be identified include walking forward, walking backwards, running, walking down or up an incline, walking up or down stairs, walking sideways, crawling, turning left, turning right, stationary, or unclassifiable. This list of motion type is exemplary and not limiting. Other motion types are known and considered within the present invention. At 620, the type of human motion acceleration data is compared to motion models/data in order to classify the type of human motion recorded by the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Soehren to incorporate comparing said data with a predefined data set, in order to classify human motion for distance travel estimation for navigation purposes, as discussed by Soehren (col. 3, lines 13-17). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Walsh (US 20160107309 A1), hereinafter ‘Walsh’.
Regarding claim 39. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman does not disclose:
in (c) determining at least one of said one or more stride features involves a machine learning algorithm.  

	Walsh teaches:
“In a first exemplary control strategy for use with any gait pattern, hybrid controls are provided for impaired gait, with automated event detection and manual adjustment from physical therapist. A general architecture for controllers of wearable exosuits comprises two parts (1) an automated algorithm to detect gait events and (2) a manual interface that allows an individual, such as a physical therapist, to determine the timing, an automated algorithm uses acceleration signals to extract timing of gait events (features) such as heel strike, toe off, and/or mid-stance, this extraction using a machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Walsh to determine in (c) at least one of said one or more stride features by using a machine learning algorithm, in order to implement logical rules using expert systems to detect specific events in gait data, as discussed by Walsh ([0279]). 

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Kaiser (US 20120092169 A1, IDS record), hereinafter ‘Kaiser’.
Regarding claim 41. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman does not disclose:


Kaiser teaches:
“Clustering of the underlying data is application dependent. The needs of the physician or analyst will dictate the number of sensors needed to output the desired statistics. In order to output the statistics of interest, in order to determine the correct number of clusters for a particular application, a loss function criteria may be used as the average intra-cluster error, and then empirically derive the cluster count, which minimizes the criteria function” ([0044]: clustering is application dependent, and adequate personnel should implement appropriate number of sensors (which implies amount of data) for desired statistics (analogous to predefined significance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Kaiser to verify if enough of said first data segments have been analyzed for defining said one or more clusters with a certain predefined significance, in order to output reliable results based on the amount of data evaluated. 

Regarding claim 42. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman does not disclose:
one cluster of said one or more clusters represents a class of typical strides of the subject or wherein one cluster of said one or more clusters represents a class of straight 
 
Kaiser teaches:
“FIG. 4 illustrates the method according to the preferred embodiment of determining a fall risk indication. Pre-processing steps involve signal filtering 81 and segmentation 85, based on the implemented segmentation rule. The segmentation rule is designed to characterize each segment into different classes. The segmentation rule is set by the person that has interest in the data. The segmentation rule effectively identifies the granularity of the analysis of the data. Some examples of the segmentation rules are, a fixed time interval, type of activity, i.e., walking or running, or a set of events triggered by external factors such as geographical location, which can be provided by a GPS device. Many other segmentation rules are possible” ([0029]: segmentation rule is used to characterize data into different classes, such as walking or running).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Kaiser to incorporate one cluster of said one or more clusters representing a class of typical strides of the subject or one cluster of said one or more clusters representing a class of straight walking strides, walking initiation strides, turning movement strides or stairways walking strides, in order to classify data into typical human motions for implementation of appropriate analysis for further evaluation. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman in view of Aminian (US 20050010139 A1), hereinafter ‘Aminian’.
Regarding claim 43. (previously presented) 
Eastman discloses all the features of claim 35 as described above.
Eastman does not disclose:
generating averaged stride features for at least one or all of said one or more stride clusters by averaging the stride features over each of the respective one or more stride clusters.  

Aminian teaches:
“In group A and B, for each trial the mean value of stride length and velocity (SLm and SVm) were estimated by finding the average of stride length (SL) and stride velocity SV (relation 27 and 28) over the 20 m of walking” ([0072]: mean values of stride features (stride length and velocity) were computed for each group A and B (see [0068] regarding group A corresponding to young subjects, and group B corresponding to elderly)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eastman in view of Aminian to generate averaged stride features for at least one or all of said one or more stride clusters by averaging the stride features over each of the respective one or more stride clusters, in order to implement reference values for stride features on each cluster for easy and fast identification of additional data during evaluation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mariani; Beno t et al., US 20130123665 A1, SYSTEM AND METHOD FOR 3D GAIT ASSESSMENT
Reference discloses a method and system for assessing walking and miming gait in human using inertial sensors attached to the foot.
Mariani; Benoît et al., US 9307932 B2, System and method for 3D gait assessment
Reference discloses a method and system for assessing walking and miming gait in human using inertial sensors attached to the foot.
Hausdorff; Jeffrey M. et al., US 20120101411 A1, AUTOMATED NEAR-FALL DETECTOR
Reference discloses a method for collecting gait data, determining movement parameters and using neural networks for pattern matching during determination of near fall events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857